Dear Sheriff Stephens:
Your request for an Attorney General's Opinion regarding the appropriate place to hold judicial and tax sales has been assigned to me for research and reply.
You indicated that the St. Bernard Parish courthouse is being renovated due to health concerns following Hurricane Katrina. You ask whether it is appropriate to hold judicial and tax sales in the lobby of the temporary courthouse facility while the renovation of the courthouse takes place.
Under La.R.S. 13:4341 and La.R.S. 47:2153(B)(5), all public sales by auction made by sheriffs and all tax sales of immovable property shall take place at one of the three following places: (1) the courthouse, (2) any courthouse annex if located in the same parish as the courthouse but on the opposite side of any navigable river, or (3) at some other public place in the vicinity of the courthouse. Additionally, tax sales of movable property are to be made "at the principal front door of the courthouse, where the civil district court of the parish is held."1
It would seem that the temporary courthouse facility is the defacto courthouse for the parish until the permanent facility reopens. Thus, it is the opinion of this office that, it is appropriate for you to hold judicial and tax sales in the lobby of the temporary courthouse facility while the renovation of the permanent courthouse takes place. *Page 2 
We trust this adequately responds to your request. However, if our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL Attorney General
BY:__________________________ BENJAMIN A. HUXEN II Assistant Attorney General
JDC/BAH II
1 La.R.S. 47:2141 (A)(5).